Citation Nr: 9906469	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  95-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) for service-connected residuals of a 
compression fracture at L3, status-post laminectomy and 
diskectomy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) initially arose in the context of a claim for an 
increased rating for the above-captioned disability, denied 
by an August 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran perfected his appeal of this decision 
to the Board in a timely fashion, and the Board issued a 
decision in November 1996 affirming the RO's denial of the 
claim for an increased rating on a schedular basis.  The 
Board also, however, remanded the inextricably intertwined 
claim of entitlement to an increased rating on an extra-
schedular basis to the RO so that the RO could consider 
whether referral of this claim to the Undersecretary for 
Benefits or the Director of the Compensation and Pension 
Service would be appropriate.  See 38 C.F.R. § 3.321(b).

The remand instructions having been fulfilled, the matter is 
once again before the Board for further appellate 
consideration.

The Board also notes that in October 1997, the RO issued a 
rating decision denying service connection for bilateral hip 
pain, denying an increased evaluation for service connected 
degenerative arthritis of the left shoulder, denying a claim 
of clear and unmistakable error (CUE) in a March 1983 rating 
decision to reduce an assigned disability evaluation for a 
service-connected disability, and denying a total disability 
rating based on individual unemployability (TDIU).  Although 
the RO advised the veteran of these decisions in November 
1997, the veteran does not appear to have contested any of 
them within the prescribed one-year time-frame allowed for 
doing so.  See 38 C.F.R. § 20.302 (1998).  Hence, none of the 
above issues are currently on appeal.


 

REMAND

The veteran essentially contends that the normal schedular 
criteria governing the rating of his service-connected back 
disability fail to capture the unusual or exceptional nature 
of his disability.  Hence, he argues that he is entitled to a 
disability evaluation in excess of 40 percent on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(1).

In November 1996 the Board, after having reviewed the 
evidence in the claims folder at that time, remanded this 
issue to the RO in order that it might consider whether the 
veteran's disability presented unusual or exceptional 
features that would warrant referral to the appropriate 
agency delineated in § 3.321(b)(1) for an extra-schedular 
evaluation.  The Board indicated in that remand that the 
evidence tended to suggest that such referral would be 
appropriate.

Since the Board's decision, more evidence has been associated 
with the file, and this evidence includes an August 1993 
disability determination by the Social Security 
Administration (SSA) as well as the medical records upon 
which the determination was based.  The SSA found that the 
veteran was essentially unemployable as a result of his 
service-connected back disability.

The evidence also includes VA compensation and pension 
examination reports from January 1997 as well as an addendum 
dated in June 1997.  Significantly, while there were muscular 
and neurological evaluations, as well as a left shoulder 
evaluation and a hip evaluation, he does not appear to have 
undergone an evaluation of the low back in order to assess 
the current severity of his service-connected disorder, and, 
more importantly for present purposes, the impact of his 
service-connected disability on his employability.  Since the 
SSA records were made some years ago, and there is 
insufficient contemporary evidence of the veteran's current 
condition, the Board deems it necessary to remand this issue 
again in order that the veteran might be scheduled for a VA 
orthopedic examination that focuses on the evaluation of his 
service-connected disability and determines its impact on his 
employability.

This examination should also be responsive to the factors 
enumerated in 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Following this examination, 
and following any other development the RO considers 
appropriate, the RO should reconsider whether or not the 
veteran's current disability picture is so unusual or 
exceptional as to warrant referral under § 3.321(b)(1) for 
the assignment of an extra-schedular evaluation.

The Board regrets the additional delay created by another 
remand of this case, but considers it essential to protect 
the right of the veteran to a thorough and fair consideration 
of his claim.

Accordingly, this claim is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the records of treatment from the 
Ann Arbor VAMC, since April 1995, and any 
other source(s) identified by the 
veteran.  If the RO is unable to obtain 
treatment records from any physicians or 
facilities named by the veteran, this 
fact should be clearly documented in the 
claims folder.

2.  Following this development, and any 
other development that the RO deems 
appropriate, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to evaluate the current 
nature and severity of his service-
connected low back disorder.  The claims 
folder and a complete copy of this REMAND 
must be available to the examiner for 
review in connection with the 
examination, and the examination report 
should reflect consideration of the 
veteran's pertinent history.  All tests, 
studies and consultations deemed 
necessary by the examiner should be 
accomplished; however, complete range of 
motion studies should be performed, all 
measurements should be reported in 
degrees, and the examiner should provide 
standard or normal measurements for 
comparison purposes.  Additionally, with 
respect to each of the service-connected 
disabilities evaluated:

a.  All current symptoms and 
pertinent clinical findings should 
be reported in detail, and the 
examiner should specifically 
indicate all neurological 
manifestations, if any, that are 
related to the disability.

b.  The examiner should also 
indicate whether the veteran suffers 
from functional loss due to weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, such functional loss 
should be expressed in terms of 
degrees of additional loss of motion 
or favorable or unfavorable 
ankylosis.

c.  The examiner should also 
indicate whether pain on motion is 
exhibited during the examination, as 
well as whether pain significantly 
limits functional ability during 
flare-ups and/or prolonged sitting, 
standing, and other activities.  
This determination should also, if 
feasible, be portrayed in terms of 
the degrees of additional loss of 
motion of favorable or unfavorable 
ankylosis.


d.  Finally, the examiner should 
render an assessment of the extent 
to which the veteran's service-
connected disability impairs his 
ability to obtain and retain 
substantially gainful employment.  
In rendering this opinion, the 
examiner should distinguish those 
symptoms referable to the service-
connected disability from those 
referable to other nonservice-
connected disabilities or 
conditions, if feasible.  If this is 
not feasible, the examiner should 
clearly say so on the examination 
report and state why this is the 
case.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
explicitly be set forth in a typewritten 
report.

3.  The RO should review the above-
referenced examination report to 
determine if it is in compliance with the 
REMAND instructions.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  After completion of the foregoing, 
and any other development deemed 
warranted, the RO should readjudicate the 
question of the propriety of referring 
the veteran's claim for an extra-
schedular evaluation per § 3.321(b)(1).  
The RO should consider all pertinent 
evidence and all applicable law, 
regulations and case law, to include 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra., pertaining to functional loss due 
to pain, weakness and other factors, as 
appropriate.  If any decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond before 
the case is returned to the Board for 
further review.

This REMAND is intended to ensure further development and 
adjudication of the case as well as due process of law.  No 
inference should be drawn from this REMAND concerning the 
ultimate disposition of the claim.  The veteran need take no 
action until further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


